Evans, J.
The evidence introduced in behalf of the plaintiff sustained his contention that he had, through his factor, who had advanced the necessary funds and had taken his note therefor, paid to the defendant the purchase-money for a mule sold by him under an express warranty as to gentleness, and that there was a breach of the warranty. This being so, the granting of a nonsuit was clearly erroneous.

Judgment reversed.


All the Justices concur.

*842Cited by counsel: Civil Code, § 3641; Parsons on Contracts, 220; Ga. R. 44/133; 53/486; 71/533; 75/837.
Ear deman & Moore, for plaintiff.
Eall & Wimberly, for defendant.